    Case 21-04059        Doc 24      Filed 05/03/21 Entered 05/03/21 10:04:31                   Desc Main
                                       Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


    In re                                            §        Chapter 11
                                                     §
    SPHERATURE INVESTMENTS LLC,                      §        Case No. 20-42492
    et al., 1                                        §
                                                     §        Jointly Administered
             Debtors.                                §

    SPHERATURE INVESTMENTS, LLC, §                            Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES   §
    HOLDINGS, LLC,               §
                                 §
             Plaintiffs          §
                                 §
    vs.                          §
                                 §
    SEACRET DIRECT LLC,          §
                                 §
             Defendant.          §

                                        NOTICE OF HEARING

            PLEASE TAKE NOTICE that the Honorable Brenda T. Rhoades, Chief Bankruptcy

Judge for the United States Bankruptcy Court for the Eastern District of Texas, has set Seacret

Direct LLC's Motion to Compel Arbitration, Motion to Dismiss and Motion for More Definite

Statement [Docket No. 4] and Seacret Direct LLC's Motion to Dismiss Amended Complaint and,

in the Alternative, Motion for More Definite Statement [Docket No. 20] for hearing on May 25,

2021, at 1:30 P.M. (CST). Parties are instructed to dial 1-888-675-2535, use Access No.

4225607, and Security No. 2918, as well as directed to review the instructions contained in the

link          for       all       telephonic         hearings          before         Judge          Rhoades:


1
  The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature")
EIN#5471; Rovia, LLC ("Rovia") EIN#7705; WorldVentures Marketing Holdings, LLC ("WV Marketing Holdings")
EIN#3846; WorldVentures Marketplace, LLC ("WV Marketplace") EIN#6264; WorldVentures Marketing, LLC
("WV Marketing") EIN#3255; WorldVentures Services, LLC ("WV Services") EIN#2220.

NOTICE OF HEARING                                                                             PAGE 1 OF 3
  Case 21-04059      Doc 24    Filed 05/03/21 Entered 05/03/21 10:04:31         Desc Main
                                 Document     Page 2 of 3



http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing

the Court's webpage at www.txeb.uscourts.gov and choosing "Judge's Info", then choosing "Judge

Rhoades", and then choosing "Telephonic Hearing" Tab.

DATED: May 3, 2021.
                                                  Respectfully submitted



                                                  By:      /s/ Annmarie Chiarello
                                                        Phillip Lamberson
                                                        Texas Bar No. 0079413
                                                        plamberson@winstead.com
                                                        Stephen R. Clarke
                                                        Texas Bar No. 24069517
                                                        sclarke@winstead.com
                                                        Annmarie Chiarello
                                                        Texas Bar No. 24097496
                                                        achiarello@winstead.com
                                                        WINSTEAD PC
                                                        500 Winstead Building
                                                        2728 N. Harwood Street
                                                        Dallas, Texas 75201
                                                        (214) 745-5400 (Telephone)
                                                        (214) 745-5390 (Facsimile)

                                                        ATTORNEYS FOR
                                                        SEACRET DIRECT LLC




NOTICE OF HEARING                                                              PAGE 2 OF 3
  Case 21-04059        Doc 24     Filed 05/03/21 Entered 05/03/21 10:04:31              Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2021, notice of this document was electronically mailed to
the parties registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District. I hereby further certify that on May 3, 2021, this
document will be mailed via First-Class U.S. Mail at the address listed below.



                                                       /s/ Annmarie Chiarello
                                                       One of counsel

Steven C. Lockhart
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 2900
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
5100 Tennyson Parkway
Plano, TX 75024




NOTICE OF HEARING                                                                     PAGE 3 OF 3
